Lewis, J.
1. It was, at the trial term of an action, a wise exercise of discretion to refuse to allow the defendant to open a default, it not appearing that he was by providential cause prevented from filing his defense at the proper time, or that on account of excusable neglect, or for any other good reason, the court should have allowed the default to have been opened on terms. Civil Code, §5072.
2. The present writ of error being palpably without merit, there can be no reasonable conclusion except that it was sued out for delay only, and accordingly damages are awarded in favor of the defendant in error against the plaintiff in error.

Judgment affirmed, with damages.


All the Justices concurring.